Affirmed and Memorandum Opinion filed November 10, 2005








Affirmed and Memorandum Opinion filed
November 10, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00711-CV
____________
 
IN THE INTEREST OF S.R.P., a child
 

 
On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 24718*RH03
 

 
M E M O R A N D U M   O P I N I O
N
Appellant, Casey Amber Etenburn, appeals a final decree
signed June 28, 2004, terminating her parental rights to S.R.P.   Appellant filed a timely notice of appeal.
Appellant=s
appointed counsel filed a brief in which counsel concludes the appeal is wholly
frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  The Anders
procedures are applicable to an appeal from the termination of parental rights
when an appointed attorney concludes that there are no non-frivolous issues to
assert on appeal.  In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.CHouston
[14th Dist.] 2004, no pet.).  




A copy of counsel=s
brief was delivered to appellant. 
Appellant was advised of her right to examine the appellate record and
file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S.,
135 S.W.3d at 329-30.  More than
forty-five days have elapsed and as of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is wholly
frivolous and without merit.  Further, we
find no reversible error in the record. 
A discussion of the brief would add nothing to the jurisprudence of the
state.
Accordingly, the judgment of the trial court is
affirmed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed November 10, 2005.
Panel
consists of Justices Fowler, Edelman, and Guzman.